Data Field Tape Data Review Data Tape Discrepancy Comments Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File Margin 0 Audit Value From Section 4 C of Note FICO Audit value taken from Credit Report located in the loan file. Loan Purpose Refi Cash Out Refi Rate/Term Borrower Receiving < 2% or $2,000 Loan Term Note Reflects 30 Yr Amortization Margin 0 Loan Documentation Reflects Fixed Rate Maturity Date Per Tape Data Per Note Data Note in file FICO Audit value taken from Credit Report located in the loan file. Doc Type Stated Income Full Doc Approval Reflects Full Doc FICO Audit value taken from Credit Report located in the loan file. Margin 0 Audit Value From Section 4 C of Note Margin 0 Audit Value From Section 4 C of Note FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. Loan Purpose Refi Cash Out Refi Rate/Term Borrower Receiving < 2% or $2,000 Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data per note FICO Audit value taken from Credit Report located in the loan file. Maturity Date Per Tape Data Per Note Data taken from note Doc Type Stated Income Full Doc Approval Reflects Full Doc FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. Interest Only No Yes Per Note Doc Type Stated Income Full Doc Approval Reflects Full Doc Interest Only No Yes Audit Value from Interest Only rider Margin 0 Audit Value From Section 4 C of Note FICO Audit value taken from Credit Report located in the loan file. Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Interest Only No Yes Per Note Margin 0 Audit Value From Section 4 C of Note Property Type Single Family Detached 2 Family Appraisal Reflects 2 Unit Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note Interest Only No Yes 60 mo IO Margin 0 Audit Value From Section 4 C of Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. Property Type PUD Single Family Attached Appraisal Reflects PUD Zip Code Per Tape Data Per Note Data Zip Code Pulled From Note Interest Only No Yes 60 mo IO Loan Term Term Adjusted Through Modification Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data File Loan agreement evidences 2-16-2006 as FPD Maturity Date Per Tape Data Per Note Data File Loan agreement evidences 1/10/2026 as final payment First Payment Date Per Tape Data Per Note Data Due Date reflects Agreement Maturity Date Per Tape Data Per Note Data Maturity Date Reflects Loan Agreement Property Address Per Tape Data Per Note Data Address Pulled From Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note Property Type Condo Single Family Detached AVM reflects SFR Interest Only No Yes Interest Only Loan Term Note Document Does Not Reflect Tape Value Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Doc Type Stated Income Full Doc Approval Reflects Full Doc Margin 0 6 Audit Value From Section 4 C of Note Doc Type Full/Alt. Doc Full Doc Approval Reflects Full Doc Margin 0 Audit Value From Section 4 C of Note Margin 0 Audit Value From Section 4 C of Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement Note Date Per Tape Data Per Note Data Date Pulled From Note Document In File FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note CLTV 95 Subordinated Financing Not Included by Orig UW FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. Doc Type Full Doc Stated Income Approval Reflects Stated Income (NIV, NIQ) FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 05/12/2006 is FPD per Loan Agreement Maturity Date Per Tape Data Per Note Data 04/12/2036 is maturity date per Loan Agreement First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note First Payment Date Per Tape Data Per Note Data taken from Note Maturity Date Per Tape Data Per Note Data taken from Note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Taken from Note Loan Term Note Document Does Not Reflect Tape Value Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Taken from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data taken from Note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note LTV Value pulled from appraisal CLTV Value pulled from appraisal FICO Audit value taken from Credit Report located in the loan file. CLTV 95 Tape Value is LTV FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Reflected on note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Reflected on note First Payment Date Per Tape Data Per Note Data Per Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Per Note Property Type Single Family Detached 2 Family Appraisal Reflects 2 Unit First Payment Date Per Tape Data Per Note Data First Payment Date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. Doc Type Stated Income Full Doc Approval Reflects Full Doc Loan Purpose Refi Rate/Term Refi Cash Out Borrower Receiving > 2% or $2,000 First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data taken from note Maturity Date Per Tape Data Per Note Data taken from note First Payment Date Per Tape Data Per Note Data First Payment Date per Loan Agreement Maturity Date Per Tape Data Per Note Data Maturity Date per Loan Agreement First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. Occupancy Investment Property Primary Residence Approval Reflects Primary Residence Property Type Single Family Attached 2 Family Appraisal Reflects 2 Unit First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Margin 0 2 No Margin Reflected on Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data FPD is 7/27/06 per Loan Agreement Maturity Date Per Tape Data Per Note Data Maturity date is 6/27/2031 per Loan agreement Margin 0 8 Audit Value From Section 4 C of Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File Loan Purpose Refi Cash Out Refi Rate/Term Borrower Receiving < 2% or $2,000 First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note LTV Appraisal Review Value Used CLTV Appraisal Review Value Used FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note LTV Appraisal value pulled from appraisal CLTV Appraisal value pulled from appraisal First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note Loan Term Note evidences 360 payments Maturity Date Per Tape Data Per Note Data Per Note, 8-7-2036 is maturity date First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Floor from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data 10/21/2006 is FPD Maturity Date Per Tape Data Per Note Data 09-21-2027 is loan Maturity date per loan agreement First Payment Date Per Tape Data Per Note Data Per Note Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Per note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. Loan Purpose Refi Rate/Term Refi Cash Out Approval reflectes cash out First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. Loan Term Note Document Does Not Reflect Tape Value Margin 0 Audit Value From Section 4 C of Note Maturity Date Per Tape Data Per Note Data Audit reflects note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Margin 0 Audit Value From Note Rider Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Loan Purpose Refi Rate/Term Refi Cash Out Borrower Consolidating Debts > $2,000 First Payment Date Per Tape Data Per Note Data Per Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data from note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 01/26/2007 is FPD per loan agreement Loan Term 360 month is loan term per loan agreement Maturity Date Per Tape Data Per Note Data 12/26/2036 is maturity date per loan agreemnt FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 01/26/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 12/26/2036 is loan maturity date per loan agreement Original Payment $1916.62 payment includes insurance premium Loan Purpose Refi Rate/Term Refi Cash Out Borrower Consolidating Debts > $2,000 First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 02/05/2007 os FPD per loan agreement Maturity Date Per Tape Data Per Note Data 01/05/2037 is loan maturity date per loan agreement FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Audit value note value. Maturity Date Per Tape Data Per Note Data Audit value note value. Property Type 2 Family Single Family Detached from appraisal First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note First Payment Date Per Tape Data Per Note Data Per Note Loan Term Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data taken from note Maturity Date Per Tape Data Per Note Data taken from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Audit reflects Loan Agreement Maturity Date Per Tape Data Per Note Data Audit reflects Loan Agreement Loan Purpose Refi Rate/Term Refi Cash Out Borrower consolodated det > $2k First Payment Date Per Tape Data Per Note Data from note Margin 0 from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note First Payment Date Per Tape Data Per Note Data per note Maturity Date Per Tape Data Per Note Data per note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note Loan Purpose Refi Cash Out Refi Rate/Term Borrower Receiving < 2% or $2,000 First Payment Date Per Tape Data Per Note Data Audit reflects date from Loan Agreement Maturity Date Per Tape Data Per Note Data Audit reflects date from Loan Agreement First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data 05/19/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 04/19/2033 is maturity date per loan agreement FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data Per loan agreement FPD is 6/10/2007 Maturity Date Per Tape Data Per Note Data Per loan agreement 6/10/2037 is maturity date LTV Loan Amount $96,387.86/Appraised value $106,000 90.93% CLTV Loan Amount $96,387.86/Appraised value $106,000 90.93% FICO Audit value taken from Credit Report located in the loan file. Property Type Condo Single Family Attached Appraisal Reflects SFA First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note Loan Term Note reflects 480 Maturity Date Per Tape Data Per Note Data Note reflects 05/24/2047 CLTV Appraised value used from appraisal First Payment Date Per Tape Data Per Note Data First Payment taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data 07/05/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 06/05/2037 is maturity date per loan agreement First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data First Payment date tken from Not Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Date taken from original Note Maturity Date Per Tape Data Per Note Data Date taken from original Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity Date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 08/18/2007 is FPD per loan agreement Loan Term loan agreement evidences a 300 mo term Maturity Date Per Tape Data Per Note Data 07/18/2032 is loan maturity date First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note FICO Audit value taken from Credit Report located in the loan file. Appraised Value Per Tape Data Per File Appraisal from appraisal First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note LTV 63 Appraisal in file reflects $102,000 vs tape value of $100,000. Missing loan approval, so unable to determine if lender cut value CLTV 63 Appraisal in file reflects $102,000 vs tape value of $100,000. Missing loan approval, so unable to determine if lender cut value FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Note Loan Term Per Note Maturity Date Per Tape Data Per Note Data Per Note CLTV Subordinate second lien disclosed in file in the amount of $47,800 First Payment Date Per Tape Data Per Note Data 09/16/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 08/16/2025 is loan maturity date per loan agreement First Payment Date Per Tape Data Per Note Data Taken off the Note Maturity Date Per Tape Data Per Note Data Taken off the Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note LTV Appraisal reflects $130k vs tape value. Missing loan approval so unable ti determine if lender cut value CLTV Appraisal reflects $130k vs tape value. Missing loan approval so unable ti determine if lender cut value FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Per note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note Property Type Single Family Attached 2 Family Appraisal Reflects 2 Unit First Payment Date Per Tape Data Per Note Data FIrst Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Date taken from original Note Maturity Date Per Tape Data Per Note Data Date taken from original Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data taken from note Maturity Date Per Tape Data Per Note Data taken from note First Payment Date Per Tape Data Per Note Data 11/16/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 10/16/2037 is loan maturity date per loan agreement First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Audit reflects Note provided Maturity Date Per Tape Data Per Note Data Audit reflects Note provided vs Tape value for Modification maturity date First Payment Date Per Tape Data Per Note Data Date taken from original Note Maturity Date Per Tape Data Per Note Data Date taken from original Note First Payment Date Per Tape Data Per Note Data Audit reflects Note provided. Maturity Date Per Tape Data Per Note Data Audit reflects Note provided. First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Noe First Payment Date Per Tape Data Per Note Data Audit Date reflects Loan Agreement Maturity Date Per Tape Data Per Note Data Audit Date reflects Loan Agreement FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data From Note(Loan Agreement) Maturity Date Per Tape Data Per Note Data From Note(Loan Agreement) FICO Audit value taken from Credit Report located in the loan file. FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement First Payment Date Per Tape Data Per Note Data Audit date reflects Loan Agreement Maturity Date Per Tape Data Per Note Data Audit date reflects Loan Agreement First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. Zip Code Per Tape Data Per Note Data Zip Code Pulled From Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note CLTV Loan approval not in file-2nd mtg per final title First Payment Date Per Tape Data Per Note Data 07/25/2007 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 06/25/2017 is loan maturity date per loan agreement Zip Code Per Tape Data Per Note Data Zip Code Pulled From Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data Reflected from Note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note Original Payment from note Property Type Manufactured Home Single Family Detached Appraisal Reflects SFD First Payment Date Per Tape Data Per Note Data 06/05/2005 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 04/05/2032 is maturity adte per loan agreement Original Payment 1074.26 is orig payment per loan agreement First Payment Date Per Tape Data Per Note Data from note Loan Term Note Document Does Not Reflect Tape Value Maturity Date Per Tape Data Per Note Data from note Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from note Note Date Per Tape Data Per Note Data Date Pulled From Note Document In File CLTV Loan approval not in file-2nd mtg per final title First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Original Payment Audit Value is Orig. Payment from Note Property Type Single Family Attached 2 Family Appraisal Reflects 2 Unit First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note Original Payment from note Property Address Per Tape Data Per Note Data Address Pulled From Note First Payment Date Per Tape Data Per Note Data Audit reflects note Maturity Date Per Tape Data Per Note Data Audit reflects note Property Address Per Tape Data Per Note Data Address Pulled From Note First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Date taken from original Note date Maturity Date Per Tape Data Per Note Data Date taken from original Note date Appraised Value Per Tape Data Per File Appraisal Appraisal summary in file reflects a value of $60,800 First Payment Date Per Tape Data Per Note Data Date taken from original Note Maturity Date Per Tape Data Per Note Data Date taken from original Note LTV Appraisal summary in file reflects a value of $60,800 CLTV Appraisal summary in file reflects a value of $60,800 Property City Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement in FIle Maturity Date Per Tape Data Per Note Data Per Loan Agreement in File FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data from note Loan Term from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Audit reflects Note provided Maturity Date Per Tape Data Per Note Data Audit reflects Note provided FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note LTV Appraisal in file rellects $126,000 CLTV Appraisal in file rellects $126,000 First Payment Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data First Payment date taken from Note Maturity Date Per Tape Data Per Note Data Maturity date taken from Note Appraised Value Per Tape Data Per File Appraisal Value Pulled From Appraisal In File First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note LTV Loan Amount $112,120.04/Appraised value $105,000106.78% LTV/CLTV CLTV Loan Amount $112,120.04/Appraised value $105,000106.78% LTV/CLTV First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note Property Type Manufactured Home Single Family Detached Appraisal Reflects SFD First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Audit reflects Note provided. Maturity Date Per Tape Data Per Note Data Audit reflects Note provided. Loan Purpose Refi Cash Out Refi Rate/Term Borrower Receiving < 2% or $2,000 First Payment Date Per Tape Data Per Note Data Per Note Maturity Date Per Tape Data Per Note Data Per Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data taken from note Maturity Date Per Tape Data Per Note Data Per Note First Payment Date Per Tape Data Per Note Data 10/22/2005 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 09/22/2005 is loan maturity date per loan agreemnt First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data 05/02/2003 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 04/02/2033 is loan maturity date per loan agreement FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data 04/25/2005 is FPD per loan agreement Maturity Date Per Tape Data Per Note Data 03/25/2005 is maturity date per loan agreement First Payment Date Per Tape Data Per Note Data from note Maturity Date Per Tape Data Per Note Data from note First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from Note First Payment Date Per Tape Data Per Note Data Per Loan Agreement Maturity Date Per Tape Data Per Note Data Per Loan Agreement First Payment Date Per Tape Data Per Note Data from Note Maturity Date Per Tape Data Per Note Data from note FICO Audit value taken from Credit Report located in the loan file. Zip Code Per Tape Data Per Note Data Zip Code Pulled From Note First Payment Date Per Tape Data Per Note Data Note in FIle Maturity Date Per Tape Data Per Note Data Note in File Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data note Maturity Date Per Tape Data Per Note Data note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note First Payment Date Per Tape Data Per Note Data Note Maturity Date Per Tape Data Per Note Data Note Original Payment Audit Value is Orig. Payment from Note First Payment Date Per Tape Data Per Note Data Per note Maturity Date Per Tape Data Per Note Data Per note Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Note in File Maturity Date Per Tape Data Per Note Data Per Note in File Original Payment Audit Value is Orig. Payment from Note FICO Audit value taken from Credit Report located in the loan file. First Payment Date Per Tape Data Per Note Data Note in File Maturity Date Per Tape Data Per Note Data Note in File Original Payment Note in FIle First Payment Date Per Tape Data Per Note Data Note in FIle Maturity Date Per Tape Data Per Note Data Note in File
